


EXHIBIT 10.9b

 

TRW AUTOMOTIVE INC.

 

EXECUTIVE OFFICER

 

AGREEMENT REGARDING SIGNING BONUS

 

This Agreement Regarding Signing Bonus (this “Agreement”), is entered into and
made effective as of January 1, 2014 (the “Effective Date”), by and between TRW
Automotive Inc., a Delaware corporation (the “Company”), and Patrick Olney (the
“Executive”).  This Agreement has been approved by the Compensation Committee of
the Board of Directors of TRW Automotive Holdings Corp. (the “Committee”), the
Company’s parent corporation.

 

Section 1.                                  Definitions.

 

(a)                                 “Affiliate” shall mean, with respect to any
Person, any other Person directly or indirectly controlling, controlled by or
under common control with such Person or any other Person designated by the
Committee in which any Person has an interest.

 

(b)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended, or any successor thereto.

 

(c)                                  “Person” shall mean any individual, firm,
corporation, partnership, limited liability company, trust, incorporated or
unincorporated association, joint venture, joint stock company, governmental
body or other entity of any kind.

 

(d)                                 “Subsidiary” shall mean a subsidiary
corporation, as defined in Section 424(f) of the Code.

 

(e)                                  “Termination of Employment” shall mean a
separation from service from the Company and all of its controlled group members
(as defined by Section 1563 of the Code).

 

Section 2.                                  Grant of Signing Bonus.  The Company
hereby grants to the Executive a signing bonus of U.S. $500,000.00 subject to
the terms and conditions stated in this Agreement.  The signing bonus shall be
payable to the Executive in one cash payment as soon as administratively
practicable after the date of this Agreement, but in no event later than 90 days
thereafter.

 

Section 3.                                  Service Requirement.  The amount due
hereunder shall be payable provided the Executive remains continuously employed
with the Company or one of its Subsidiaries or Affiliates through the date of
payment.  In the event of the Executive’s Termination of Employment for any
reason prior to the time of payment, the signing bonus is immediately forfeited
in its entirety and shall not be payable.

 

Section 4.                                  Forfeiture Policy.  Once the signing
bonus is paid to Executive, in the event of Executive’s Termination of
Employment before the 24-month anniversary of the

 

1

--------------------------------------------------------------------------------


 

Effective Date, the Executive shall repay the full amount of the signing bonus
to the Company as soon as administratively practicable following the date of the
Executive’s Termination of Employment, but in no event later than 90 days
thereafter.

 

Section 5.                                  Miscellaneous.

 

(a)                                 Agreement.  This Agreement is binding on and
enforceable by and against the parties, their successors, legal representatives
and assigns.  This Agreement constitutes the whole agreement between the parties
relating to the subject matter hereof and supersedes any prior agreements or
understandings related to such subject matter.  This Agreement may not be
amended, modified, or supplemented except by a written instrument executed by
each of the parties hereto.

 

(b)                                 Restrictions on Transfer.  The Agreement may
not be sold, assigned, transferred, encumbered, hypothecated or pledged in any
manner (whether by operation of law or otherwise).

 

(c)                                  No Right to Continued Employment.  The
Executive’s right, if any, to continue to serve the Company or its Subsidiaries
or Affiliates as an employee or otherwise will not be enlarged or otherwise
affected by this Agreement.  This Agreement does not restrict the right of the
Company or its Subsidiaries or Affiliates to terminate the Executive’s
employment at any time.

 

(d)                                 Severability.  If any provision of this
Agreement shall be held unlawful or otherwise invalid or unenforceable in whole
or in part by a court of competent jurisdiction, such provision shall (i) be
deemed limited to the extent that such court of competent jurisdiction deems it
lawful, valid and/or enforceable and as so limited shall remain in full force
and effect, and (ii) not affect any other provision of this Agreement or part
thereof, each of which shall remain in full force and effect.  If the making of
any payment or the provision of any other benefit required under this Agreement
shall be held unlawful or otherwise invalid or unenforceable by a court of
competent jurisdiction, such unlawfulness, invalidity or unenforceability shall
not prevent any other payment or benefit from being made or provided under this
Agreement, and if the making of any payment in full or the provision of any
other benefit required under this Agreement in full would be unlawful or
otherwise invalid or unenforceable, then such unlawfulness, invalidity or
unenforceability shall not prevent such payment or benefit from being made or
provided in part, to the extent that it would not be unlawful, invalid or
unenforceable, and the maximum payment or benefit that would not be unlawful,
invalid or unenforceable shall be made or provided under this Agreement.

 

(e)                                  Waiver.  Any party’s failure to insist on
compliance with or enforcement of any provision of this Agreement shall not
affect its validity or enforceability or constitute a waiver of future
enforcement of that provision or of any other provision of this Agreement.

 

(f)                                   General Rules of Construction.  The
headings given to the Sections of this Agreement are solely as a convenience to
facilitate reference, and are not intended to narrow, limit or affect the
substance or interpretation of the provisions contained herein.  The reference
to

 

2

--------------------------------------------------------------------------------


 

any statute, regulation or other provision of law shall be construed to include
any amendment thereto or refer to any successor thereof.

 

(g)                                  Section 409A.  To the extent required by
law, this Agreement and the grant of the signing bonus hereunder are intended to
comply with the requirements of Section 409A of the Code and the Treasury
Regulations promulgated and other official guidance issued thereunder
(collectively, “Section 409A”), and this Agreement and the signing bonus shall
be administered and interpreted in a manner that is consistent with such
intention.

 

(h)                                 Governing Law. This Agreement, to the extent
not otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of New York, without reference to principles
of conflict of laws, and construed accordingly.

 

(i)                                     Counterpart Execution.  This Agreement
may be executed in any number of counterparts and delivered by means of an
electronic image scan (such as a pdf file) or facsimile, each of which shall be
deemed an original but all of which together shall be deemed one and the same
instrument.

 

 

 

TRW AUTOMOTIVE INC.

 

 

 

 

 

By:

/s/ Neil E. Marchuk

 

Name:

Neil E. Marchuk

 

Title:

Executive Vice President, Human Resources

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Patrick Olney

 

Patrick Olney

 

3

--------------------------------------------------------------------------------
